Moore, Associate Justice.
The court did not err in sustaining appellees’ exception to appellants’ petition. The object and purpose for which the suit was brought was to review, set aside, and have declared null and void the judgment referred to and described in appellants’ petition, for the various grounds therein particularly set forth.
The appellees were not parties to the suit now sought to be impeached, nor have the parties to it been made parties to this suit. Uor lias any reason been given why this is not done. If the judgment brought in question is, in fact, an absolute nullity, as appellants allege, or they have the better title to all or any part of the land described in their petition than the parties holding and claiming under said judgment, unquestionably they can maintain an action of trespass to try title against the parties in possession, and all persons asserting title under said judgment, without making the plaintiff in the former suit parties to said ac*142tion. But when the leading object and purpose of the suit is to vacate and annul a judgment of the court, as plainly appears from the petition to be the fact in this instance, the parties to the original suit or their privies are necessary parties to it. A judgment is a vested right in the parties by whom it is recovehed. If it is sought to review, correct, cancel, or annul it, either in the court in which it is pronounced or in an appellate tribunal, the parties to it or their privies must be given the opportunity of being heard before .it can be done. If not, and such proceeding was of force, the parties interested in the judgment would be deprived of the right invested in them thereby without having their day in court.
The petition being fatally defective for want of proper parties, it is unnecessary to consider the other exceptions which were taken to it.
The judgment is affirmed.
Affirmed.